I concur in the judgment with these reservations:
(1)  There was a seizure of the person during interrogation in the truck. However, except as a doctrinal matter, the question of seizure is unimportant. The detention was on probable cause and, in the event, there was no yield from the seizure and no illegal nexus between that and subsequent developments in the case.
(2)  The defendant did not waive his Fifth Amendment privilege by taking the stand in the motion hearing. Again the issue is unimportant except as a doctrinal matter. For the assertion of the privilege blocked evidence that might have established standing. Thus, the legitimate assertion caused a failure of proof. The defendant cannot complain.
(3) Whatever the flux of the federal judicial attitude toward standing, this court need not render a judgment on the issue of ownership raising an expectation of privacy sufficient to quicken either federal or state constitutional rights. For, as the majority opinion makes clear, ownership was never established. *Page 110